                                                                                                        FILED
                                                                                               2019 Sep-27 PM 03:15
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

 JOYCE ELAINE SANDERS,                            )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               )    Case No.: 4:18-cv-00917-JHE
                                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY,                                        )
                                                  )
           Defendant.                             )

                                 MEMORANDUM OPINION1

       Plaintiff Joyce Elaine Sanders (“Sanders”) seeks review, pursuant to 42 U.S.C. §§ 405(g)

and 205(g) of the Social Security Act, of a final decision of the Commissioner of the Social

Security Administration (“Commissioner”), denying her application for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). 2 (Doc. 1).

Sanders timely pursued and exhausted her administrative remedies. This case is therefore ripe for

review under 42 U.S.C. § 405(g). The undersigned has carefully considered the record and, for the

reasons stated below, the Commissioner’s decision is AFFIRMED.

                                 Factual and Procedural History

       Sanders filed applications for a period of disability, DIB, and SSI on March 10, 2015,

alleging disability beginning on February 27, 2015. (Tr. 15, 147-54). The Commissioner initially

denied Sanders’s claim, (tr. 73-84), and Sanders requested a hearing before an ALJ, (tr. 87-88).


       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties in this case have voluntarily consented to have a United States Magistrate
Judge conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 10).
       2
         The judicial review provisions for DIB claims, 42 U.S.C. § 405(g), apply to claims for
SSI. See 42 U.S.C. § 1383(c)(3).
After a June 8, 2017 hearing, (tr. 30-50), the ALJ denied Sanders’s claim on August 29, 2017. (Tr.

12-29). Sanders sought review by the Appeals Council, but it denied her request for review on

April 18, 2018. (Tr. 1-6). On that date, the ALJ’s decision became the final decision of the

Commissioner. On June 14, 2018, Sanders initiated this action. (Doc. 1).

       Sanders was fifty-one years old on the date the ALJ rendered his decision. (Tr. 23).

Sanders has past relevant work as a store laborer and conveyor monitor. (Tr. 23, 44-46).

                                        Standard of Review3

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390, 91 S. Ct. 1420, 1422 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). This court must “scrutinize the record as a whole to determine if the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983). Substantial evidence is “such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id.

       This Court must uphold factual findings that are supported by substantial evidence.

However, it reviews the ALJ’s legal conclusions de novo because no presumption of validity

attaches to the ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala,




       3
          In general, the legal standards applied are the same whether a claimant seeks DIB or SSI.
However, separate, parallel statutes and regulations exist for DIB and SSI claims. Therefore,
citations in this opinion should be considered to refer to the appropriate parallel provision as
context dictates. The same applies to citations for statutes or regulations found in quoted court
decisions.
                                                       2
985 F.2d 528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law,

or if the ALJ fails to provide the court with sufficient reasoning for determining the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

                               Statutory and Regulatory Framework

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder.4 The Regulations define “disabled” as “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to

disability benefits, a claimant must provide evidence of a “physical or mental impairment” which

“must result from anatomical, physiological, or psychological abnormalities which can be shown

by medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is disabled.

20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)     whether the claimant is currently employed;
       (2)     whether the claimant has a severe impairment;
       (3)     whether the claimant’s impairment meets or equals an impairment listed
               by the [Commissioner];
       (4)     whether the claimant can perform his or her past work; and
       (5)     whether the claimant is capable of performing any work in the national
               economy.




       4
         The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499, revised as of April 1, 2007.

                                                     3
Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);

accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has

satisfied steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                            Findings of the Administrative Law Judge

       After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

       At Step One, the ALJ found Sanders had not engaged in substantial gainful activity since

February 27, 2015, the alleged onset date of her disability. (Tr. 17). At Step Two, the ALJ found

Sanders has the following severe impairments: diabetes mellitus, diabetic retinopathy, glaucoma,

and status post cerebrovascular accident. (Tr. 18). At Step Three, the ALJ found Sanders does not

have an impairment or combination of impairments that meets or medically equals one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18-19).

       Before proceeding to Step Four, the ALJ determined Sanders’s residual functioning

capacity (“RFC”), which is the most a claimant can do despite her impairments. See 20 C.F.R. §

404.1545(a)(1). The ALJ determined Sanders has the RFC

       to perform light work as defined in 20 CFR §§ 404.1567)b) and 416.967(b)
       with the following exceptions: she cannot do commercial driving; she can
       frequently stoop, kneel, crouch, and crawl; she is limited to work that can be
       performed with monocular vision with no fine visual acuity; and she is limited
       to unskilled work.
                                                    4
(Tr. 20). At Step Four, the ALJ determined Sanders could not perform any relevant past work.

(Tr. 23). At Step Five, the ALJ determined, based on Sanders’s age, education, work experience,

and residual functional capacity, there are jobs that exist in significant numbers in the national

economy Sanders could perform. (Tr. 24). Therefore, the ALJ determined Sanders has not been

under a disability and denied her claim. (Tr. 24-25).

                                                 Analysis

         Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or because improper legal standards were applied, “[t]his does not relieve

the court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).

         Sanders presents five objections to the ALJ’s decision. Two of these relate to Sanders’

testimony: that the ALJ failed to take into account Sanders’ “excellent work history,” (doc. 15 at

11-12), and that the ALJ failed to adequately consider the side effects of Sanders’ medication, (id.

at 17-18). Sanders also argues the ALJ’s RFC finding was conclusory and not supported by

substantial evidence, (id. at 13-16); that the denial was not based on substantial evidence because

the ALJ posed an inappropriate hypothetical question to the vocational examiner (“VE”), (id. at

16-17); and that the ALJ erroneously failed to order a consultative evaluation, (id. at 18-20). The

undersigned addresses the grounds related to Sanders’ testimony together, and the rest separately

below.



                                                        5
       A. The ALJ Appropriately Evaluated Sanders’s Subjective Complaints

       The Eleventh Circuit “has established a three part ‘pain standard’ that applies when a

claimant attempts to establish disability through his or her own testimony of pain or other

subjective symptoms. The pain standard requires (1) evidence of an underlying medical condition

and either (2) objective medical evidence that confirms the severity of the alleged pain arising

from that condition or (3) that the objectively determined medical condition is of such a severity

that it can be reasonably expected to give rise to the alleged pain.” Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991). Subjective testimony supported by medical evidence satisfying the standard

is sufficient to support a finding of disability. Id. However, the ALJ may still make a credibility

determination on the claimant’s statements about the intensity and effect of that pain. See Foote v.

Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995); Hogard v. Sullivan, 733 F. Supp. 1465, 1469

(M.D. Fla. 1990). The ALJ’s adverse credibility determination must be supported by “explicit and

adequate reasons,” Holt, 921 F.2d at 1223, and substantial evidence, see Foote, 67 F.3d at 1561-

62. An ALJ’s clearly articulated credibility determination will not be disturbed if supported by

substantial evidence. Petteway v. Comm’r of Soc. Sec., 353 F. App’x 287, 288 (11th Cir. 2009).

       When evaluating the credibility of a claimant’s statements regarding the intensity,

persistence, or limiting effects of her symptoms, the ALJ considers all evidence, objective and

subjective. See 20 C.F.R. §§ 404.1529, 416.929; SSR 96-7p, 1996 WL 364186 at * 4-5. The ALJ

may consider the nature of a claimant’s symptoms, the effectiveness of medication, a claimant’s

method of treatment, a claimant’s activities, and any conflicts between a claimant’s statements and

the rest of the evidence. See 20 C.F.R. §§ 404.1529(c)(3), (4), 416.929(c)(3), (4); SSR 96-7p, 1996

WL 364186 at * 4-8. If an ALJ discredits a claimant’s subjective complaints, “he must articulate

explicit and adequate reasons for doing so.” Wilson v. Comm’r of Soc. Sec., 284 F.3d 1219, 1225
                                                      6
(11th Cir. 2002). “[I]f a credibility determination is inadequate, a remand to the agency for further

consideration is the proper remedy.” Carpenter v. Astrue, No. 8:10-CV-290-T-TGW, 2011 WL

767652 (M.D. Fla. Feb. 25, 2011). See also Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 835

(11th Cir. 2011) (retreating from MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986),

based on the prior precedent rule, and remanding to the agency).

       Here, the ALJ articulated the appropriate standard, (tr. 20-21), and then described

Sanders’s subjective complaints. On a March 24, 2015 function report, Sanders indicated the

medications she takes for her conditions cause her to be restless and affect her ability to sleep. (Tr.

20, 193). Sanders also stated she needed help dressing, bathing, and caring for her hair due to

vision problems. (Tr. 20, 193-94). Sanders also indicated she needed help taking her medications

and could not prepare meals or do household chores. (Tr. 20, 194-95). Due to her vision problems,

Sanders indicated she could not handle financial matters. (Tr. 20, 195). Sanders reported she did

not have hobbies or interests, although she spent time with others. (Tr. 20, 196). She stated she

had to be reminded to go places and had to have someone accompany her. (Id.). Reporting on her

abilities, Sanders indicated she had difficulties lifting, walking, reaching, stair climbing, seeing,

and following instructions because “[a]nything that requires [her] being able to see is affected.”

(Tr. 21, 197).

       The ALJ also recounted Sanders’ hearing testimony. (Tr. 21). At the hearing, Sanders

testified her vision and fatigue cause her problems. (Tr. 21, 37). The ALJ noted Sanders was

wearing glasses at the hearing. (Tr. 21). Sanders indicated she was compliant with her diabetes

regimen. (Tr. 21, 37-38). Sanders also testified to minimal and restricted daily activities, including

problems bathing, cooking, taking her medications, climbing stairs, and crossing the street. (Tr.

21, 36-37). Sanders also testified she gets tired constantly. (Tr. 36).
                                                      7
       As the ALJ stated, the majority of the symptoms Sanders reported related to her vision loss

after a stroke; specifically, the vision loss in her left eye. (Tr. 21). However, the record did not

reveal that the vision loss extended to both eyes such that Sanders’ reports of inability to see as a

general matter required the ALJ to credit that Sanders’ vision loss was disabling to the extent she

claimed. On March 13, 2015, following Sanders’ stroke, her vision was evaluated at 20/200 in her

right eye and 20/200 in her left eye. (Tr. 317). However, on July 9, 2015, Sanders’ vision was

rated at 20/40 in her right eye with full visual field and 20/200 in her left eye. (Tr. 366). A visit

to Quality of Life on November 19, 2015 revealed decreased vision in Sanders’ left eye. (Tr. 389).

There are no further reports of vision loss in Sanders’ right eye. Further, the ALJ noted Sanders

was wearing glasses at the hearing. Sanders testified she had had the glasses a year and had

received them following an eye exam. (Tr. 38-39). Although the ALJ did not directly state it, this

supports that at least some deficits in Sanders’ vision were capable of correction. As the ALJ

found, the record does not support binocular vision loss.

       The record bears out that Sanders’ symptoms related to vision loss. Sanders’ diabetes was

generally well controlled, although she did have isolated incidents of noncompliance. For example,

on July 28, 2015, Sanders was noncompliant with her medications. (Tr. 372). However, there

were no apparent associated symptoms, including fatigue. (Tr. 372-76). And on Sanders’ next

visit, her diabetes was listed as controlled, with the note “this is doing great.” (Tr. 380). The

record does not reflect any evidence of complaints to health care providers of fatigue, diabetes-

related or otherwise, even when Sanders was noncompliant.

       Sanders argues the ALJ should have taken her excellent work history into account in

assessing her credibility, citing Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015), (an out-of-circuit

decision) and two unpublished cases from district courts in Florida. (Doc. 15 at 11-12). As one
                                                      8
of those cases acknowledges, the Eleventh Circuit has never indicated that an ALJ’s failure to

explicitly consider a claimant’s excellent work history is erroneous. See Mahon v. Comm’r of Soc.

Sec., No. 8:16-CV-1462-T-JSS, 2017 WL 3381714, at *10 (M.D. Fla. Aug. 7, 2017). In any event,

the ALJ had ample reasons to reject Sanders’ complaints of disabling symptoms, and considering

her work record would not have changed the dearth of evidence in the record supporting those

complaints. The ALJ’s decision was not erroneous simply because he did not specifically discuss

Sanders’ work record. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (“there is no

rigid requirement that the ALJ specifically refer to every piece of evidence in his decision” so long

as the conclusion as a whole was supported by substantial evidence). As another judge in this

district recently stated when faced with the same argument Sanders now raises, “excellent work

history alone may be insufficient to enhance a claimant’s credibility, but it does not necessarily

result in a remand when it is not considered by the ALJ as long as the credibility determination is

supported by substantial evidence.” Brothers v. Berryhill, No. 4:18-CV-01557-JEO, 2019 WL

3555064, at *4 (N.D. Ala. Aug. 5, 2019) (citing Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir.

1991)).

          As far as medication side effects, Sanders points to nothing in the record to support that

she complained of any. Sanders did not testify to side effects at the hearing. There are no reports

of medication side effects in the record apart from a brief mention in Sanders’ function report,

which was insufficient to demonstrate that her side effects had any disabling effects. In any event,

the only record evidence bearing on the side effects Sanders identified in the function report was

a denial of sleep disturbances in April 2015, (tr. 323). With no evidence of disabling side effects

in the record, the ALJ was not under an obligation to investigate on his own to determine whether

any existed. Walker v. Comm’r of Soc. Sec., 404 F. App’x 362, 367 (11th Cir. 2010).
                                                      9
       B. The ALJ’s RFC Finding Did Not Violate SSR 96-8p5

       Next, Sanders alleges the ALJ erred by restricting her to light work with limitations. (Doc.

15 at 13-15). To support this, she cites SSR 96-8p, which she claims the ALJ violated:

       In assessing RFC, the adjudicator must discuss the individual’s ability to
       perform sustained work activities in an ordinary work setting on a regular and
       continuing basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work
       schedule), and describe the maximum amount of each work-related activity the
       individual can perform based on the evidence available in the case record. The
       adjudicator must also explain how any material inconsistencies or ambiguities
       in the evidence in the case record were considered and resolved.

1996 WL 374184 at *7.

       Sanders contends the ALJ’s findings are conclusions without analysis, which violates the

ALJ’s obligation to “include a narrative discussion describing how the evidence supports each

conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

daily activities, observations).” (Doc. 15 at 13) (citing SSR 96-8p, 1996 WL 374184 at *7). The

Eleventh Circuit has held even when an “ALJ could have been more specific and explicit in his

findings,” he still complies with SSR 96-8p when he considers all the evidence. Freeman v.

Barnhart, 220 F. App’x 957, 960 (11th Cir. 2007). The ALJ’s statement that he specifically

complied with SSR 96-8p by basing his RFC on “all the evidence with consideration of the

limitations and restrictions imposed by the combined effects of all the claimant’s medically

determinable impairments,” (tr. 20), and considered the evidence in compliance with 20 CFR

§§ 404.1529, 416.929, 404.1527, and 416.927, (tr. 20), coupled with his extended recounting of

the evidence in this case, (tr. 20-23), indicates he did so. Contrary to Sanders’ argument the




       5
           Sanders occasionally refers to this as “SSR 96-8a.”
                                                      10
findings are conclusory, the ALJ explained at multiple points how the evidence related to the

functional limitations in the RFC.

       Sanders’ contention that she should have been found to have been restricted to sedentary

work (and thus disabled under the Commissioner’s “grid” rules), (doc. 15 at 13), is meritless.

Although Sanders states that the ALJ found that she only “has minor physical limitations,” (doc.

15 at 14), the RFC itself belies that assertion. Specifically, the RFC’s restriction to light work

substantially limits what Sanders could be expected to do—it is itself a set of more-than-minor

functional limitations. Further, the RFC includes additional restrictions: climbing, working around

hazards, commercial driving, and postural limitations. Significantly, the RFC accounts for vision

problems, which the record supports is Sanders’ chief limitation; it limits her to “work that can be

performed with monocular vision with no fine visual acuity.” Sanders does not point to anything

in the record that would justify further restrictions, and the undersigned has located nothing that

would do so, either. Examinations repeatedly showed normal musculoskeletal function, including

a normal range of motion, muscle strength, and negatives for muscle weakness. (See, e.g., tr. 229,

232-33, 236-37, 241-42, 246, 270, 289, 296, 302, 304). Although Sanders reported mild arm and

shoulder pain in early- to mid-2016, (tr. 398, 411), X-rays were negative, (tr. 449), muscle relaxers

helped, (tr. 398, 411), and Sanders’ reports of this condition ceased on subsequent visits, (tr. 418,

424, 430, 436, 443). Furthermore, Sanders testified none of her doctors had restricted her

functioning in any way. (Tr. 35). There was no need for the ALJ to specifically explain the

exertional restrictions reducing Sanders to light work when the record does not refute she could

do so. Accordingly, the undersigned concludes the ALJ complied with SSR 96-8p in deriving

Sanders’ RFC.



                                                     11
       C. The ALJ’s Question to the Vocational Examiner Was Not Erroneous

       Sanders’s second argument is that the ALJ erroneously relied on the testimony of the

vocational examiner (“VE”) because the ALJ asked an “inaccurate and incomplete hypothetical

question,” (doc. 10 at 15). Sanders’ basis for this is that the ALJ’s hypothetical assumed she could

do light work with limitations—in other words, that the RFC was incorrect. (Id.). In order for a

VE’s testimony “to constitute substantial evidence, the ALJ must pose a hypothetical question

which comprises all of the claimant’s impairments.” Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir.

1999). For the reasons stated above, however, the ALJ appropriately found Sanders could perform

light work. Therefore, it was not error for his hypothetical to assume she could do so; the ALJ

was not required to include limitations (e.g., work at a lower exertional level) he found to be

unsupported. Crawford v. Comm’r Of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004).

Accordingly, the VE’s testimony was substantial evidence supporting the ALJ’s RFC.

       D. The ALJ Did Not Err by Failing to Order a Consultative Examination

       Sanders’ final argument is that the ALJ should have ordered a consultative examination.

(Doc. 15 at 18-20). The ALJ is “not required to order a consultative examination as long as the

record contains sufficient evidence for the administrative law judge to make an informed decision.”

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir. 2007). It is not clear why

Sanders contends the ALJ was required to order a consultative examination; her brief does not

identify anything she contends is a specific gap in the record. (See doc. 15 at 18-20).

       To the extent the references to mental impairments contained in Sanders’ citations to

authority, (doc. 15 at 19-20), imply that the record did not contain enough evidence for the ALJ to

draw a conclusion as to Sanders’ mental condition, the ALJ noted that the lone report in the record

of such issues is a December 31, 2015 visit to Quality of Life. (Tr. 22, 391). Sanders reported

                                                    12
confusion and memory loss; while the nurse practitioner noted Sanders was alert and oriented on

all axes, she also indicated Sanders could have some change in her cognitive functioning. (Tr. 22,

391). The proposed plan was word games and memory prompts, with a report back if the

symptoms worsened. (Tr. 22, 395). No subsequent examinations revealed anything other than

normal mental symptoms and memory. (Tr. 402, 408, 415, 421, 427, 433, 440, 446). Additionally,

Sanders was reported to have no neurological issues following her stroke beyond vision loss. (Tr.

298). Finally, Sanders did not allege cognitive impairments during the administrative process, nor

did she testify to cognitive impairments during the hearing. (Tr. 22). The ALJ’s synopsis is

consistent with the record, and he was not required to order additional evaluation on this record.

                                             Conclusion

       For the reasons set forth herein, and upon careful consideration of the administrative record

and memoranda of the parties, the decision of the Commissioner of Social Security denying

Sanders’s claim for a period of disability, DIB, and SSI is AFFIRMED, and this action is

DISMISSED WITH PREJUDICE. A separate order will be entered.

       DONE this 27th day of September, 2019.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                    13
